Citation Nr: 0830690	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  94-49 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss.  

2.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disorder.

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of multiple joints. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1980 to September 1992.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Phoenix Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 1996, the 
veteran testified before at a local Regional Office hearing; 
a transcript of that hearing is of record.  
In September 2004, the Board remanded the claims for further 
development.

The issues of entitlement to a compensable rating for left 
ear hearing loss and a rating in excess of 20 percent for 
lumbar spine disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

It is not shown that the veteran currently has DJD of 
multiple joints that is related to service, and multiple 
joint arthritis was not manifested in the first postservice 
year.


CONCLUSION OF LAW

DJD of multiple joints, including arthritis, was not incurred 
during active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  The notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Letters provided by the RO and the AMC in June 2002, October 
2003 and November 2004 (pursuant to the September 2004 Board 
remand) described the evidence needed to support the 
veteran's service connection claim was timely mailed well 
before the claim was readjudicated in October 2007 
supplemental statement of the case (SSOC).  The November 2004 
letter fully described the evidence necessary to substantiate 
a claim for service connection, identified what evidence VA 
was collecting, requested the veteran to send in particular 
documents and information, and identified what evidence might 
be helpful in establishing her claim.  The veteran is not 
prejudiced by the timing of these letters.  Since the VCAA 
was not yet enacted at the time of the original denial of the 
veteran's claim, it was legally impossible to provide her 
with prior notice.

Outside of the October 2007 SSOC, the veteran did not receive 
any correspondence that provided her with notice of the type 
of evidence necessary to establish a disability rating as 
well as the type of evidence necessary to establish an 
effective date for the disability on appeal.  See Dingess v. 
Nicholson, supra.  Regardless, the question of the proper 
disability rating or effective date is rendered moot as 
service connection is not warranted.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran was afforded a VA medical examinations 
to obtain an opinion as to whether she had DJD of multiple 
joints that could be directly attributed to service or deemed 
aggravated by service.  Further examination or opinion is not 
needed on the claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service.  This 
is discussed in detail below.  VA has substantially complied 
with the notice and assistance requirements and the veteran 
is not prejudiced by a decision on the claim at this time.

II.  Factual Background

Although service treatment records (STR's) showed, among 
other things, complaints of pain in the veteran's back, 
knees, ankle, elbow, wrist, hip, arm, and left shoulder, the 
records were negative for any complaints, treatment, or 
diagnoses of degenerative joint disease of multiple joints.  
The records showed that she was repeatedly placed on a 
medical profile for conditions related to her low back.  A 
May 1991 Medical Board Evaluation reported that the veteran 
was diagnosed with chronic lumbar muscular pain, 
postoperative status hysterectomy, chronic cystitis, chronic 
pelvic pain, and chronic migraine headaches for which she 
should be considered for medical separation.  Ultimately, the 
veteran was separated from service in September 1992 for a 
physical disability.  

Post service medical records included 1993 to 1994 VA 
outpatient treatment records that showed complaints of low 
back, left knee, shoulder pain and hearing loss.  The veteran 
was diagnosed with mechanical low back pain, status post old 
left L5-S1 herniated nucleus pulposus, neck fibromyalgia, 
cervical strain, fibrositis, mild left shoulder impingement 
syndrome, left shoulder supraspinatus tendonitis, and mild 
retropatellar pain syndrome.  X-ray examinations of the 
cervical spine, left knee, and low back were within normal 
limits.  A February 1994 MRI of the lumbar spine was 
unremarkable.  

On February 1993 VA general medical examination, the veteran 
had complaints of low back pain with numbness and tingling 
from the hip to the feet and shoulder pain with numbness and 
tingling in the hands.  She also had complaints of pain in 
the knees, feet, elbow, hand, and hips.  On examination, 
there was left costovertebral angle tenderness to percussion.  
Reflexes were active and equal.  Straight-leg raising was 
satisfactory.  Forward bending at the waist, as well as 
lateral flexion were satisfactory.  She refused to rotate at 
the waist claiming that this triggered back pain.  The 
diagnoses included probably scattered degenerative joint 
disease and tendonitis of the left shoulder.  X-rays were 
ordered and revealed that the hips, feet, knees, shoulders 
left elbow, left hand, and spine were normal and that there 
was left sacroiliitis, age indeterminate.  

November 1993 rating decision, among other things, granted 
service connection for left shoulder tendonitis with 
noncompensable evaluation and denied service connection for 
low back disorder and degenerative joint disease of multiple 
joints.  

Treatment records from Tucson Medical Center dated in 1994 
and 1995 showed very minor disc annulus bulging at L4-L5 
level, without definite disc herniation.  A May 1995 record 
included the diagnosis of degenerative joint disease with 
chronic back pain.  August and October 1995 MRI's of the 
lumbar spine were unremarkable.  

During her February 1996 Regional Office hearing, the veteran 
indicated that she deserved a higher rating for her low back 
disorder.  She reported pain in her back and shoulder.  She 
indicated that the degenerative joint disease affected mostly 
her spine.  

A January 1999 Hearing Officer Decision indicated that 
service connection for the veteran's lumbar spine (also 
claimed as degenerative changes L4-L5 with radiculopathy of 
the left foot) was granted and assigned a 20 percent rating.

VA Outpatient treatment records dated from 1996 to 2000 
included complaints of pain in the back and shoulder.  A May 
1996 CT myelogram showed far lateral disc bulge or disc 
herniation at L4-L5, which probably did no cause any 
significant nerve root compression.  In May 1999 the veteran 
was diagnosed with left shoulder impingement syndrome, 
rotator cuff tear, and AC degenerative joint disease.  She 
underwent left shoulder decompression, distal clavicle 
resection, and rotator cuff repair to the bone.

On October 2000 VA examination, the veteran reported pain in 
her back, and left shoulder and knee.  The assessment was 
chronic low back pain with L5-L1 radiculopathy and chronic 
bursitis of the left shoulder status-post surgery with 
residual tenderness.  

VA Outpatient treatment records dated from 2001 to 2003 
showed complaints of back, shoulder, knee, wrist, 
musculoskeletal, and foot pain.  

May 2005 VA examination noted that the claims file was 
reviewed.  The veteran's medical history was summarized.  It 
was also noted that x-rays taken in February 2003 showed that 
the pelvis, "frog" hips, both feet, both knees, both 
shoulders, and left elbow were reported as normal.  An x-ray 
showed mild sclerosis of the left sacroiliac joint.  An x-ray 
of the cervical spine was also normal.  The assessment was 
fibromyalgic pain.  The veteran had complaints of knee, feet, 
low back, and left shoulder pain.  On physical examination, 
on ambulation, the veteran had a very minor limp on the left.  
The examiner found that the veteran had 
sclerosis/degenerative joint disease of the left sacroiliac 
joint, and it was as least as likely as not that this was 
related to military service.  The examiner also found that 
while the veteran had sclerosis/degenerative joint disease of 
the right sacroiliac joint, this was less likely as not 
caused by or related to military service.  There was no 
evidence of degenerative joint disease of the cervical spine.  
The examiner also commented that there was no such thing 
orthopedically as "scattered DJD".  In the veteran's case, 
this appeared to be in reference to her lower back anyway.  
X-rays of multiple areas did not demonstrate any DJD of 
joints, multiple joints; therefore something that is not 
present could not have begun in service and physical 
examination would be pointless.  The examiner found that 
there was no DJD; therefore it was not related to service.  

A December 2005 rating decision increased the rating assigned 
for a left shoulder disorder to 20 percent disabling 
effective from October 27, 2000. 

A December 2007 rating decision granted service connection 
for sclerosis/degenerative joint disease of the left 
sacroiliac joint and assigned a 10 percent evaluation 
effective May 19, 2005.  At the same time service connection 
was granted for left lumbar radiculopathy (previously rated 
as degenerative changes of L4-5 with radiculopathy left 
foot), effective September 26, 2003.  

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection for a disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in- 
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability).  
Hickson v. West, 13 Vet. App. 247, 248 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.

The Board finds that there is a preponderance of the evidence 
against the veteran's claims of service connection for a DJD 
of multiple joints.  Although STR's showed that the veteran 
was seen for various complaints of pain in different joints 
over her 12 year period of service, the records were 
completely negative for any complaints, treatment, or 
diagnosis of a DJD of multiple joints at any time during 
active service.  There also is no competent evidence that 
arthritis of the multiple joints was manifested in the 
veteran's first postservice year.  Although a VA examiner 
indicated on February 1993 VA examination that the veteran 
probably had scattered degenerative joint disease, x-rays 
taken around the time of the examination revealed that the 
hips, feet, knees, shoulders left elbow, left hand, and spine 
were normal.  Consequently, service connection for DJD of 
multiple joints on the basis that such disability became 
manifest in service, and persisted, or on a presumptive basis 
for arthritis as a chronic disease under 38 U.S.C.A. § 1112 
is not warranted.  

The veteran also did not present or identify any competent 
medical evidence of a current multiple joint disability.  The 
veteran was advised specifically that to establish service 
connection for a claimed disability, as a threshold 
requirement she must show she actually has such disability.  
The appellant raised unsubstantiated theories that she 
currently had multiple joint DJD that was related to her 
service.  She did not allude to or identify evidence of a 
competent basis that medically related any current DJD of 
multiple joints to her service.  VA Outpatient treatment 
records showed complaints of back, shoulder, knee, wrist, 
musculoskeletal, and foot pain, but outside of the veteran's 
service-connected disabilities, DJD of multiple joints was 
not found.  February 2003 x-rays showed that the pelvis, 
hips, feet, knees, shoulders, cervical spine and left elbow 
were normal.  On May 2005 VA examination, the examiner stated 
that there was no such thing orthopedically as "scattered 
DJD".  X-rays of multiple areas did not demonstrate any DJD 
of joints, or multiple joints.  The examiner indicated that 
the veteran did not have multiple joint DJD; therefore it was 
not related to service.  The Board also notes that DJD of the 
left shoulder and spine were found, as well as left 
sacroiliitis for which service connection had been separately 
granted and such matters were not currently on appeal.  

As the evidence of record is negative for any current 
multiple joint DJD, the threshold requirement for 
establishing service connection for DJD of multiple joints, 
i.e., competent evidence that the veteran now has a chronic 
disability of the multiple joints is not met.  See Rabideau, 
2 Vet. App. at 144; Brammer, 3 Vet. App. at 225.

The Board notes the veteran's reports of pain in multiple 
areas including the knee, wrist, hand, musculoskeletal area, 
foot, and other areas.  However pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  While the Board does not 
doubt the sincerity of the appellant's beliefs regarding her 
claim for service connection for multiple joint DJD, as a lay 
person without the appropriate medical training or expertise, 
she simply is not competent to provide a probative opinion on 
a medical matter-such as the medical relationship between any 
current multiple joint DJD and her service. See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  As such, the veteran's 
assertions alone, while considered by the Board, cannot 
provide a basis for a grant of service connection for DJD of 
multiple joints.   

As there is a preponderance of the evidence against the 
veteran's claim, the benefit-of- the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for DJD of multiple joints is denied. 


REMAND

The RO has not complied with the Board's September 2004 
remand directives. See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders).  

The Board's prior, September 2004, remand directed the 
RO/Appeals Management Center (AMC) to issue a statement of 
the case (SOC) as to the issues seeking increased ratings for 
a lumbar spine disorder and left ear hearing loss.  In 
December 2007, the AMC provided the veteran with a 
supplemental SOC that simply advised the veteran to refer to 
previous SOC's and supplemental SOC's for pertinent laws and 
regulations.  However, as the veteran did not receive a prior 
SOC or supplemental SOC on these issues, she never received 
notice of the pertinent laws and regulations, including 
changes in the regulations that pertained to the spine, how 
and when to perfect her appeal, and of her right to have a 
hearing before the Board.  Since there has been an initial RO 
adjudication of a claim and a notice of disagreement, the 
claimant is entitled to an SOC, and the current lack of an 
SOC is a procedural defect requiring remand.  See 38 U.S.C.A. 
§ 7105 (West 2005); 38 C.F.R. § 20.200 (2007); Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should: review the veteran's 
claims and ensure that the veteran has 
been provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and the Court's 
recent guidance in the case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) in 
connection with her current claims; ensure 
that the veteran has been provided notice 
of the changes in the regulations 
pertaining to the lumbar spine; provide 
the veteran with appropriate 
contemporaneous VA examinations; and issue 
an appropriate SOC in the matters of 
whether the veteran is entitled to a 
compensable rating for left ear hearing 
loss and a rating in excess of 20 percent 
for a lumbar spine disorder.  The 
appellant must be advised of the time 
limit for filing a substantive appeal, and 
that, in order for the Board to have 
jurisdiction in this matter, she must 
submit a timely substantive appeal.  If 
she timely perfects an appeal, this matter 
should be returned to the Board after any 
further development deemed necessary for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 338 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


